DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous office action indicated a final status in the body of the text, while the cover sheet indicated that the action was non-final. The examiner apologizes for the ambiguity. 
The previous office action is WITHDRAWN, and applicant’s response time is restarted.
This action is FINAL.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-14, and a composition consisting of 20.5% of E-1132, 51.7% of 1234yf and 27.8% of R-32 in the reply filed on August 27, 2021 remains in force. Claims 1-4, 6 and 7 remain withdrawn from consideration as being drawn to embodiments nonelected without traverse.

Double Patenting
Claims 8-11, 13 and 14 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over :
Application Number		Claims
17/260,762				1-56
17/260,775				1-66, and
17/260,870				1-48.
Although the claims at issue are not identical, they are not patentably distinct from each other because all of these applications claim compositions, conventional methods of using compositions, or conventional heat transfer apparatus comprising compositions in amounts which overlap those presently recited. Properties such as the recited acid number and kinematic viscosities are achievable as noted in the 103 rejections.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al., US 2017/0058172 A1 in view of Fukushima et al., US 2016/0333241 A1. Fukushima ‘172 discloses compositions comprise 1,2-difluoroethylene, HFC-1132, and a refrigerant oil. The compositions are suitable for replacement of R-410A (abstract). The 1132 may be the trans isomer, or E-1132 [0012]. The compositions may further comprise a hydrofluorocarbon, which may be difluoromethane, or R-32. The compositions may also comprise a hydrofluorocarbon having a double bond. See the disclosure at [0046]-[0048], which teaches that when the composition comprises 1132, R-32 and 1234yf, 1132 is present at 20-80% by weight, R-32 is present at 10-75% by weight, and 1234yf is present at 5-60% by weight. Applicant’s elected composition falls within this range. Suitable lubricants include esters of hindered polyols [0074]. Regarding kinematic viscosity at 40 degrees C, see [0012]. See also [0063], which discloses that the kinematic viscosity of a suitable lubricant at 40 degrees C should be 1-750 mm2/sec and at 100 degrees C the kinematic viscosity should be 1-50 mm2/sec. The hydroxy value limitation is not disclosed. 
Fukushima ‘241 teaches compositions for heat cycle systems which are useful as replacements for R410A. The compositions contain an unsaturated fluorinated hydrocarbon and a lubricant with a hydroxy value of, at most, 0.1 mg KOH/g (abstract). The unsaturated compound may be 1132 [0014] or 1234yf, making it obvious to use both. See also [0037]. The compositions may further comprise R-32. The person of ordinary skill in the heat transfer art would recognize that there are two 1132 isomers, and use of either would be readily envisioned. Regarding aniline point, see [0018]. Regarding ash, see [0212]. It would have been obvious at the time of filing to use lubricants with the physical properties taught by Fukushima ‘241 in the compositions of Fukushima ‘172, because Fukushima ‘172 discloses compositions with a refrigerant which may consist of E-1132, R-32 and 1234yf in admixture with lubricants, and Fukushima ‘241 teaches that suitable lubricants for compositions which may comprise E-1132, R-32 and 1234yf advantageously have low ash and acid number, as well as an aniline point equal to the recited temperature range.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al., US 2017/0058172 A1 in view of in view of Fukushima et al., US 2016/0333241 A1, and further in view of Schnur, US 5,851,968. The disclosures of the Fukushima references is summarized above. Volume resistivity is not disclosed. The Schnur reference teaches that hydrofluorocarbons are more polar than chlorofluorocarbons and ester-type lubricants are often needed for compatibility with hydrofluorocarbon refrigerants (col. 1, lines 31+). Furthermore, esters of hindered polyols have been recognized as high quality lubricants for almost any type of refrigeration machinery employing a fluorocarbon refrigerant. At col. 3, lines 49+, Schnur teaches that volume resistivities of up to 1015 ohm cm can be obtained by minimizing acid number, followed by treatment with activated alumina. It would have been obvious at the time of filing to use high volume resistivity oils in the compositions of Fukushima ‘172, because Fukushima ‘172 discloses that hindered polyol ester lubricants are a preferred lubricant, and Schnur teaches that hindered polyol esters perform better as lubricants for hydrofluorocarbons if the volume resistivity is maximized.

Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive. Regarding double patenting, where even nonelected subject matter is present in both of two patent applications, provisional obviousness-type double patenting exists and must be addressed. 
Regarding 410A-like properties, one thrust of Fukushima ‘172 is to provide replacements for R-410A, as attested by the abstract. Experimentation within the disclosed percentages to formulate compositions as R-401A-like as possible is routine experimentation which is motivated by the reference. Applicant further argues that compositions according to the claims have “lower flammability”. Lower flammability than what? Some mixtures of more-flammable and less-flammable ingredients will have lower or greater flammability than others. Is “less flammable” really surprising in this context? How much of a selling point is “less flammable”? Applicant’s attempts to attack individually the two Fukushima references as relied upon in a combination rejection are not persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761